     Case 3:14-cv-02241-LAB-AGS Document 62-2 Filed 01/31/19 PageID.808 Page 1 of 7



 1    Alycia A. Degen (SBN 211350)
      adegen@sidley.com
 2    SIDLEY AUSTIN LLP
      555 California Street, 20th Floor
 3    San Francisco, CA 94104
      Telephone: (415) 772-1200
 4    Facsimile: (415) 772-7400
 5    Kara L. McCall (Pro Hac Vice)
      kmccall@sidley.com
 6    Elizabeth M. Chiarello (Pro Hac Vice)
      echiarello@sidley.com
 7    SIDLEY AUSTIN LLP
      1 S. Dearborn Street
 8    Chicago, IL 60603
      Telephone: (312) 853-7000
 9    Facsimile: (312) 853-7036
10    Attorneys for Defendant Beiersdorf, Inc.
11                             UNITED STATES DISTRICT COURT
12                         SOUTHERN DISTRICT OF CALIFORNIA
13

14    ASHLEY FRANZ, On Behalf of                 ) Case No. 3:14-cv-02241-LAB-RBB
15    Herself and All Others Similarly           )
      Situated,                                  ) DEFENDANT’S REQUEST FOR
16                                               ) JUDICIAL NOTICE IN SUPPORT OF
                  Plaintiff,                     ) MOTION TO DISMISS PLAINTIFF’S
17                                               ) SECOND AMENDED COMPLAINT
            v.                                   )
18                                               ) Judge:      Hon. Larry A. Burns
      BEIERSDORF, INC. a Delaware                ) Date:       March 18, 2019
19    Corporation,                               ) Time:       11:30 a.m.
                                                 ) Place:      Courtroom 14A (14th Fl.)
20                Defendant.                     )
                                                 )
21                                               )
                                                 )
22

23

24

25

26

27

28

         DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                                   SECOND AMENDED COMPLAINT
     Case 3:14-cv-02241-LAB-AGS Document 62-2 Filed 01/31/19 PageID.809 Page 2 of 7



 1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that on March 18, 2019 at 11:30 a.m., or as soon
 3    thereafter as counsel may be heard, in Courtroom 14A of the above-entitled Court,
 4    located at 333 West Broadway, San Diego, CA 92101, Defendant Beiersdorf, Inc.
 5    (“Beiersdorf”) will and hereby does request that the Court take judicial notice of
 6    documents published by the U.S. Food and Drug Administration (“FDA”) attached as
 7    Exhibits A-J to this Request.
 8          This Request is being submitted in support of Beiersdorf’s Motion to Dismiss
 9    Plaintiff’s Second Amended Complaint and is based on this Notice and Request; the
10    Memorandum of Points and Authorities attached hereto; all the papers, records, and
11    pleadings on file in this action; and such other evidence as may be presented at the
12    hearing on Defendant’s Motion to Dismiss.
13

14    Dated: January 31, 2019                SIDLEY AUSTIN LLP
15

16                                           By: /s/ Alycia A. Degen
                                                 Alycia A. Degen
17                                               SIDLEY AUSTIN LLP
                                                 555 West Fifth Street
18                                               Los Angeles, CA 90013
                                                 Tel. (213) 896-6682
19                                               Fax: (213) 896-6600
                                                 adegen@sidley.com
20
                                                  Kara L. McCall (Pro Hac Vice)
21                                                kmccall@sidley.com
                                                  Elizabeth M. Chiarello (Pro Hac Vice)
22                                                echiarello@sidley.com
                                                  SIDLEY AUSTIN LLP
23                                                1 S. Dearborn Street
                                                  Chicago, IL 60603
24                                                Tel. (312) 853-7000
                                                  Fax: (312) 853-7036
25
                                                  Attorneys for Defendant Beiersdorf, Inc.
26

27

28
                                                  1
         DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                                   SECOND AMENDED COMPLAINT
     Case 3:14-cv-02241-LAB-AGS Document 62-2 Filed 01/31/19 PageID.810 Page 3 of 7



 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2          Pursuant to Federal Rule of Evidence 201, and in connection with its concurrently
 3    filed Motion to Dismiss Plaintiff’s Second Amended Complaint (“SAC”), Defendant
 4    Beiersdorf, Inc. (“Beiersdorf”) respectfully requests that the Court take judicial notice of
 5    the following documents, which are referenced in Defendant’s Memorandum of Points
 6    and Authorities in Support of its Motion to Dismiss (“Def. Mem.”) at p. 8-16, and are
 7    publicly available on the website of the FDA:
 8          •      Attached hereto as Exhibit A is a true and correct copy of FDA, Wrinkle
 9                 Treatments and Other Anti-Aging Products, available at
10                 http://www.fda.gov/Cosmetics/ProductsIngredients/Products/ucm388826
11                 .htm (updated July 2, 2014) (last visited Jan. 23, 2019).
12          •      Attached hereto as Exhibit B is a true and correct copy of Letter from M.
13                 Roosevelt (FDA) to A. Jung (Avon Products, Inc.) dated Oct. 5, 2012,
14                 available at https://wayback.archive-
15                 it.org/7993/20171115075932/https:/www.fda.gov/ICECI/EnforcementAc
16                 tions/WarningLetters/2012/ucm323738.htm (last visited Jan. 22, 2019).
17          •      Attached hereto as Exhibit C is a true and correct copy of Letter from
18                 William Correll (FDA) to Melisse Shaban (StriVectin) dated Feb. 12,
19                 2015, available at
20                 https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2015/u
21                 cm436692.htm (last accessed Jan. 22, 2019).
22          •      Attached hereto as Exhibit D is a true and correct copy of Letter from
23                 Evelyn Bonnin (FDA) to Vittoria A. Bonomo (Bioque Technologies)
24                 dated Oct. 7, 2016, available at
25                 https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/u
26                 cm524644.htm (last accessed Jan. 22, 2019).
27          •      Attached hereto as Exhibit E is a true and correct copy of Letter from
28                 LaTonya M. Mitchell (FDA) to John Robert Insigner (Ageless
                                                  1
         DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                                   SECOND AMENDED COMPLAINT
     Case 3:14-cv-02241-LAB-AGS Document 62-2 Filed 01/31/19 PageID.811 Page 4 of 7



 1                Aesthetics, Inc.) dated July 18, 2016, available at
 2                https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/u
 3                cm511929.htm (last accessed Jan. 22, 2019).
 4          •     Attached hereto as Exhibit F is a true and correct copy of Letter from
 5                William A. Correll (FDA) to Christy Pair (Face Naturals) dated Sept. 20,
 6                2016, available at
 7                https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/u
 8                cm525667.htm (last accessed Jan. 22, 2019.
 9          •     Attached hereto as Exhibit G is a true and correct copy of Letter from
10                Craig W. Swanson (FDA) to Dr. Mostafa M. Omar (PhytoCeuticals, Inc.)
11                dated Oct. 18, 2016, available at
12                https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/u
13                cm525938.htm (last accessed Jan. 22, 2019).
14          •     Attached hereto as Exhibit H is a true and correct copy of Letter from
15                Ingrid A. Zambrana (FDA) to James W. Dukes (Star Health & Beauty
16                LLC) dated May 26, 2017, available at
17                https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2017/u
18                cm563230.htm (last accessed Jan. 22, 2019).
19          •     Attached hereto as Exhibit I is a true and correct copy of Letter from
20                Evelyn Bonnon (FDA) to Kathi Kirschner (Skin 2 Spirit LLC) dated
21                Aug. 10, 2017, available at
22                https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2017/u
23                cm571564.htm (last accessed Jan. 22, 2019).
24          •     Attached hereto as Exhibit J is a true and correct copy of FDA, Alpha
25                Hydroxy Acids (“AHA”), available at
26                https://www.fda.gov/cosmetics/productsingredients/ingredients/ucm1079
27                40.htm (last visited Jan. 22, 2019).
28
                                              2
         DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                                   SECOND AMENDED COMPLAINT
     Case 3:14-cv-02241-LAB-AGS Document 62-2 Filed 01/31/19 PageID.812 Page 5 of 7



 1           Federal Rule of Evidence 201(b) authorizes the Court to take judicial notice of
 2    facts that are “not subject to reasonable dispute” because they “can be accurately and
 3    readily determined from sources whose accuracy cannot reasonably be questioned.” Fed.
 4    R. Evid. 201(b). Pursuant to this Rule, courts routinely take judicial notice of documents
 5    that appear on FDA’s website without converting motions to dismiss into motions for
 6    summary judgment. See, e.g., Gustavson v. Wrigley Sales Co., 961 F. Supp. 2d 1100,
 7    1113 n.1 (N.D. Cal. 2013) (“[A] court may take judicial notice of . . . matters of public
 8    record,” including documents “available on the FDA’s website”); Eidson v. Medtronic,
 9    Inc., 981 F. Supp. 2d 868, 878-79 (N.D. Cal. 2013) (taking judicial notice of documents
10    that “appear on the FDA’s public website”); Modglin v. DJO Global Inc., 48 F. Supp. 3d
11    1362, 1381 (C.D. Cal. 2014) (taking judicial notice of documents from FDA’s website,
12    because “[u]nder Rule 201, the court can take judicial notice of public records and
13    government documents available from reliable sources on the Internet, such as websites
14    by government agencies”) (internal quotations omitted); Erickson v. Boston Scientific
15    Corp., 846 F. Supp. 2d 1085, 1088-89 (C.D. Cal. 2011) (taking judicial notice of
16    documents that are “published by the Food and Drug Administration (“FDA”) and are
17    located . . . on the FDA’s online database.”). 1
18           Additionally, under the “incorporation by reference” doctrine, a district court may
19    consider, on a motion to dismiss, “documents whose contents are alleged in a complaint
20    and whose authenticity no party questions, but which are not physically attached to the
21    [plaintiff’s] pleading.” Gustavson, 961 F. Supp. 2d at 1113 n.1 (taking judicial notice of
22    packaging labels referenced and quoted in the complaint).
23
      1
24     Courts throughout the country have likewise taken judicial notice of public FDA
      records. See, e.g., Reeves v. PharmaJet, Inc., 846 F. Supp. 2d 791, 794 n.1 (N.D. Ohio
25    2012); Desabio v. Howmedica Osteonics Corp., 817 F. Supp. 2d 197, 201 n.3 (W.D.N.Y.
      2011); In re Wellbutrin SR/Zyban Antitrust Litg., 281 F. Supp. 2d 751, 754 n.2 (E.D. Pa.
26    2003); see also Tillman v. Smith & Nephew, Inc., No. 12 C 4977, 2012 WL 6681698, at
      *1-2 (N.D. Ill. Nov. 1, 2012); Ali v. Allergan USA, Inc., No. 1:12-CV-115, 2012 WL
27    3692396, at *1 (E.D. Va. Aug. 23, 2012); Funk v. Stryker Corp., 673 F. Supp. 2d 522
      (S.D. Tex. 2009), aff’d, 631 F.3d 777 (5th Cir. 2011); Tierney v. AGA Med. Corp., No.
28    4:11CV3098, 2011 WL 7400469, at *1 n.9 (D. Neb. Nov. 18, 2011).
                                               3
          DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                                    SECOND AMENDED COMPLAINT
     Case 3:14-cv-02241-LAB-AGS Document 62-2 Filed 01/31/19 PageID.813 Page 6 of 7



 1          Accordingly, Defendant respectfully requests that the Court take judicial notice of
 2    the FDA material referenced above and in its Memorandum of Points and Authorities in
 3    Support of its Motion to Dismiss, and consider these documents in connection with
 4    Defendant’s concurrently filed Motion to Dismiss Plaintiff’s Second Amended
 5    Complaint.
 6

 7
      Dated: January 31, 2019               SIDLEY AUSTIN LLP
 8

 9
                                            By: /s/ Alycia A. Degen
10                                              Alycia A. Degen
                                                SIDLEY AUSTIN LLP
11                                              555 West Fifth Street
                                                Los Angeles, CA 90013
12                                              Tel. (213) 896-6682
                                                Fax: (213) 896-6600
13                                              adegen@sidley.com
14                                               Kara L. McCall (Pro Hac Vice)
                                                 kmccall@sidley.com
15                                               Elizabeth M. Chiarello (Pro Hac Vice)
                                                 echiarello@sidley.com
16                                               SIDLEY AUSTIN LLP
                                                 1 S. Dearborn Street
17                                               Chicago, IL 60603
                                                 Tel. (312) 853-7000
18                                               Fax: (312) 853-7036
19                                               Attorneys for Defendant Beiersdorf, Inc.
20

21

22

23

24

25

26

27

28
                                              4
         DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                                   SECOND AMENDED COMPLAINT
       Case 3:14-cv-02241-LAB-AGS Document 62-2 Filed 01/31/19 PageID.814 Page 7 of 7



   1                       CERTIFICATE OF SERVICE VIA CM/ECF SYSTEM
   2
                  The undersigned certifies that on January 31, 2019, a true and correct copy of the
   3
            following document was electronically filed and served on all counsel of record who are
   4
            deemed to have consented to electronic service via the Court’s CM-ECF system:
   5

   6                        DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
                                IN SUPPORT OF MOTION TO DISMISS
   7                         PLAINTIFF’S SECOND AMENDED COMPLAINT
   8              Pursuant to the CM/ECF system, registration as a CM/ECF user constitutes
   9        consent to electronic service through the Court’s transmission facilities. Any other
  10        counsel of record will be served by electronic mail and U.S. mail.
  11
                                                   _/s/ Alycia A. Degen__                          _
  12                                               Alycia A. Degen
  13                                               Counsel for Defendant Beiersdorf, Inc.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    5
239252457      DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                                         SECOND AMENDED COMPLAINT
